United States Court of Appeals
                     For the First Circuit


No. 13-1496

                   JOSÉ LUIS CASIANO-JIMÉNEZ,

                     Petitioner, Appellant,

                               v.

                   UNITED STATES OF AMERICA,

                     Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Selya, Circuit Judges.


     David Ramos-Pagán for petitioner.
     Tiffany V. Monrose, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for respondent.



                         March 29, 2016
            SELYA, Circuit Judge.     A criminal defendant's right to

testify in his own behalf — or, conversely, not to testify — is a

critically important right.        Given the salience of the right, a

defendant is entitled to be fully briefed so that he may make an

informed choice.    In this case, the defendant did not receive his

due.      Consequently, the district court erred in denying the

defendant's petition for post-conviction relief under 28 U.S.C.

§ 2255.

I.   BACKGROUND

            We sketch the factual and procedural terrain in broad

strokes.     The reader who thirsts for more exegetic details may

slake   that   thirst    by   consulting    our   opinion   rejecting   the

petitioner's    direct   appeal.      See   United   States   v.   Angulo-

Hernández, 565 F.3d 2, 4-7 (1st Cir. 2009).

            In 2009, petitioner-appellant José Luis Casiano-Jiménez

was convicted of conspiring to smuggle narcotics by ship into the

United States.     At trial, the petitioner's defense was based on

lack of knowledge: he maintained that he was unaware that any

contraband was clandestine aboard the ship.            None of the seven

defendants (including the petitioner) took the stand to testify.

Rather, they presented a joint defense through a single expert who

examined the vessel and opined that — based on the hidden location

of the contraband — it was possible that none of the crew members

were aware that drugs were on board.


                                   - 2 -
              The jury found the captain and the engineer, along with

the petitioner (whom the government characterized as the ship's

first officer) and one other crew member, guilty of conspiring to

possess controlled substances with intent to distribute and aiding

and abetting.1      See 18 U.S.C. § 2(a); 46 U.S.C. §§ 70503(a)(1),

70506(b).       The jury acquitted three other crew members (all

ordinary seamen).        The district court proceeded to sentence the

convicted defendants (including the petitioner) to lengthy prison

terms.

              On direct review, the convicted defendants challenged

the   jury    verdicts   on    various      grounds,      including      the   alleged

insufficiency of the evidence.             We affirmed, though one member of

the   panel    dissented      on   the    basis   that    the     evidence,     though

sufficient to support the verdicts against the captain and the

engineer, did not suffice to show that the other two convicted

defendants (including the petitioner) were aware of any drugs being

on board.     See Angulo-Hernández, 565 F.3d at 13-18 (Torruella, J.,

concurring in part and dissenting in part).                         The petitioner

unsuccessfully     sought      both      rehearing   en    banc    and    a    writ   of

certiorari, and his conviction and sentence became final.




      1
      The jury also found this group of defendants guilty of aiding
and abetting the possession of a machine gun.        See 18 U.S.C.
§§ 2(a), 924(c)(1)(B)(ii). The district court, however, wiped out
this portion of the jury verdict, granting judgments of acquittal
across the board. See Fed. R. Crim. P. 29(c).


                                         - 3 -
            The petitioner filed a timeous section 2255 petition for

post-conviction relief that raised, inter alia, a claim that his

trial counsel was ineffective for failing to advise him of his

right to testify in his own behalf.2          The district court denied

the petition and refused to grant a certificate of appealability

(COA).     See 28 U.S.C. § 2253(c)(2).       This court granted a COA,

however, limited to the plaint that the petitioner was entitled to

an evidentiary hearing on his ineffective assistance of counsel

claim.     By unpublished order, we then remanded the case to the

district court for such an evidentiary hearing.                 See Casiano-

Jiménez v. United States, No. 11-2049 (1st Cir. Nov. 30, 2012)

(unpublished order).

            The district court held the evidentiary hearing in March

of 2013.     The petitioner and his trial counsel, Frank Inserni,

both testified.     They agreed that Inserni had never explained to

the petitioner either that he had a right to testify in his own

behalf or that the decision to do so belonged exclusively to him.

Inserni added that the lawyers for all the defendants collectively

decided    that   "it   would   be   detrimental"   to   have   any   of   the

defendants testify.      They chose instead to retain a single expert

to present a "lack of knowledge" defense on behalf of all the




    2 The petitioner also put forth other grounds for section 2255
relief, but those grounds have been abandoned and need not concern
us.


                                     - 4 -
defendants.   The lawyers proceeded to communicate this strategy to

the defendants at a group meeting.

           The petitioner's testimony fit seamlessly with Inserni's

testimony.    The petitioner acknowledged that he had spoken to

Inserni about testifying, but confirmed that Inserni had not

advised him of his right to testify.             He likewise corroborated

Inserni's version of what was said at the group meeting.

           In a three-page unpublished order, the district court

again rejected the section 2255 petition.           It also declined — as

it had before — to issue a COA.      The petitioner nevertheless filed

a notice of appeal.     He then requested and received a COA from

this court.   Briefing and oral argument followed,3 and we took the

matter under advisement.

II.   ANALYSIS

           Our   analysis   begins   with   an    overview   of   the    legal

landscape and then proceeds to the merits of the petitioner's

appeal.

                      A.    The Legal Landscape.

           "[T]he   appropriate      vehicle      for   claims    that     the

defendant's right to testify was violated by defense counsel is a




      3Shortly before oral argument in this court, the government
informed us that the petitioner had completed his prison term and
had been returned to Colombia. He remains subject, however, to a
5-year term of supervised release, and the government concedes
that his appeal is not moot.


                                  - 5 -
claim of ineffective assistance of counsel."               United States v.

Teague, 953 F.2d 1525, 1534 (11th Cir. 1992).              Such a claim may

properly be raised by a petition for post-conviction relief under

28 U.S.C. § 2255.         See Owens v. United States, 483 F.3d 48, 56

(1st Cir. 2007).

             Prevailing      on     an      ineffective-assistance       claim

necessitates two showings: the defendant "must demonstrate that

counsel's    performance     fell   below     an   objective    threshold   of

reasonable care and that this deficient performance prejudiced

him."     United States v. Caramadre, 807 F.3d 359, 371 (1st Cir.

2015); see Strickland v. Washington, 466 U.S. 668, 687 (1984).

The prejudice prong requires a defendant to establish that, but

for     counsel's    deficient    performance,     there   is   a   reasonable

probability that the outcome of the proceeding would have been

different.     See Turner v. United States, 699 F.3d 578, 584 (1st

Cir. 2012).

             In any trial, a defendant's right to testify in his own

defense is a "fundamental constitutional right" and is "essential

to due process of law in a fair adversary process."                   Rock v.

Arkansas, 483 U.S. 44, 51, 53 n.10 (1987) (quoting Faretta v.

California, 422 U.S. 806, 819 n.15 (1975)).                 The defendant's

lawyer,     rather    than   the    trial     judge,   bears    the    primary

responsibility of informing and advising the defendant of this

right, including its strategic ramifications.               See Teague, 953


                                     - 6 -
F.2d at 1533.     Similarly, the defendant's lawyer bears the primary

responsibility of explaining that the choice of whether or not to

testify belongs to the defendant.        See id.    It follows inexorably

that "[t]he right to testify may not be waived by counsel acting

alone."    Owens, 483 F.3d at 58 (citing cases).           If the defendant

is    unaware   of   his   right   to   testify    and    counsel,    without

consultation, unilaterally declines to call the defendant as a

witness in his own behalf, the defendant's right to make an

informed decision has been nullified.        See id. at 59.

           Viewed against this backdrop, it is not surprising that

we have held that an attorney's failure to inform a defendant of

his    right    to   testify    comprises   constitutionally         deficient

performance.      See id. at 58; see also Teague, 953 F.2d at 1534

(explaining that such a failure amounts to an attorney's neglect

of a "vital professional responsibility").          In determining whether

a lawyer has adequately apprised his client of this fundamental

right, no particular formulation is required.            See Owens, 483 F.3d

at 60 n.10.     There are no magic words; the inquiry is whether "some

sort of conversation" has occurred between the attorney and his

client, such that "the client can make a knowing and informed

decision" regarding whether to testify in his own defense.              Id.

                           B.   The Case at Hand.

           We now move from the general to the specific.             Where, as

here, a petitioner appeals the denial of post-conviction relief


                                    - 7 -
following an evidentiary hearing, we review the district court's

findings of fact for clear error.             See Owens, 483 F.3d at 57.

Under this rubric, credibility determinations are entitled to

equal or greater deference.         See Awon v. United States, 308 F.3d
133, 141 (1st Cir. 2002); Keller v. United States, 38 F.3d 16, 25

(1st Cir. 1994).          Questions of law, however, engender de novo

review.    See Owens, 483 F.3d at 57.

             We   start     with   an    appraisal     of    trial   counsel's

performance.      At the evidentiary hearing, Inserni was asked point-

blank whether he had advised the petitioner of his right to

testify.     The attorney admitted unequivocally that he had not

informed the petitioner about this right.            Rather, a group meeting

transpired at which counsel for all of the defendants "explained

to them . . . that it would not be advisable for any of them to

take the stand" and that the attorneys had collectively agreed

that a single expert would present the rudiments of a "lack of

knowledge"     defense     on   behalf   of   all    the    defendants.    The

petitioner's testimony on these points echoed that of his trial

counsel.

             In a terse rescript, the district court concluded that

the petitioner's claim was "inherently incredible."                  The court

made no explicit credibility findings — yet it refused to credit

Inserni's and the petitioner's statements that the petitioner had

never been apprised of his right to testify.               Focusing instead on


                                     - 8 -
Inserni's description of the joint meeting among the defendants

and their counsel, the court held that the petitioner had been

sufficiently notified of his fundamental constitutional right to

testify.

           Although we recognize that the standard of review is

deferential, see Awon, 308 F.3d at 141, the foundation upon which

the district court's holding rests is as insubstantial as a house

built upon the shifting sands.     The holding assumes that the

discussion at the group meeting served as a sufficient surrogate

both for the explanation of the right to testify that Inserni owed

to the petitioner and for the petitioner's informed decision about

whether to testify in his own defense.    For aught that appears,

those assumptions are plucked out of thin air: their frailty is

made readily apparent by a careful examination of the testimony

about the joint meeting.

           Inserni testified that the assembled defense lawyers

told the assembled defendants that the lawyers "thought an expert

would be the best way . . . to testify on all their behalf" and

explained to them that "it was a consensus . . . it would not be

advisable for any of [the defendants] to take the stand."      But

that consensus was a consensus only among the lawyers.   During the

meeting, no one told the petitioner, in words or substance, that

he had a right to testify; and no one bothered to obtain his

informed consent to remaining silent. Plainly, then, the testimony


                              - 9 -
about the meeting cannot support the district court's finding that

there was a collective and informed decision, reached by all the

defendants (including the petitioner), that none of them would

testify.   The most that can be said is that the defense lawyers

unilaterally decided that none of the defendants would testify and

presented that decision to the defendants as a fait accompli.

           We have admonished that "[t]he right to testify may not

be waived by counsel acting alone."     Owens, 483 F.3d at 58.   There

must be a focused discussion between lawyer and client, and that

discussion must — at a bare minimum — enable the defendant to make

an informed decision about whether to take the stand.     See id. at

60 n.10. Here, there is simply no evidence that Inserni shouldered

even this modest burden.

           Inserni's failure to discuss the right to testify with

the petitioner is especially troubling given the petitioner's

profile.   After all, the petitioner was an alien who had limited

proficiency in English and no experience with the American criminal

justice system.    Seen in this light, trial counsel's omission

verged on the egregious — and there was nothing "inherently

incredible" about either the petitioner's or Inserni's testimony

at the section 2255 hearing.

           The short of it is that the record contains no evidence

sufficient to ground a finding either that the petitioner knowingly

waived his right to testify or that he was even aware that such a


                               - 10 -
right existed.    To the contrary, it appears that trial counsel

took the bit in his teeth: he decided that the petitioner should

not testify and then foisted his decision upon the petitioner

without any meaningful dialogue.          This usurpation transgressed

both the lawyer's professional responsibility to his client and

the petitioner's constitutional rights.

          The    record    contains   nothing   that   would   suggest   a

justification for such a gross dereliction of duty.             We hold,

therefore, that counsel's omission represented constitutionally

deficient performance of his duty to his client.

          This brings us to the prejudice prong of the ineffective-

assistance inquiry.       The court below did not address this issue

except to state that the petitioner's testimony would have been

"the same" as that of the defense expert.       We do not agree.

          The defense expert testified, based on his experience

generally and the concealed placement of the contraband on board

the ship,4 that it was "possible" that none of the defendants knew

that the ship contained drugs.        Although this testimony aligned

with the theme of the defense, it fell far short of what the

petitioner, had he testified, could have added. A party's explicit


     4 The contraband was secreted in a cache below the crew's
quarters, covered by multiple layers of plywood and placed
underneath a metal hatch. See Angulo-Hernández, 565 F.3d at 6.
The concealment was so artfully done that, after the vessel was
intercepted and seized, it took the Coast Guard almost a week to
discover the drugs. See id.


                                 - 11 -
disclaimer of knowledge may well have more weight than an expert's

theoretical conclusion.       Cf. Rock, 483 U.S. at 52 (observing that

"the most important witness for the defense in many criminal cases

is the defendant himself").         That appears to be the case here.

             The petitioner's testimony at the evidentiary hearing

revealed that he would have been able to tell the jury:

     prior to the voyage, he had never met either the captain or

      any of the other crew members;

     he had never before set foot on that particular ship;

     he signed on to the voyage only as an "able-bodied seaman";

     he had no knowledge of drugs being brought onto the ship; and

     it was not until he was aboard the ship that (to fill a

      vacancy) he was pressed into service as "first officer."

Contrary     to    the   district   court's    avowal,      the    petitioner's

testimony was not "the same" as the expert's testimony, but was

materially different (and far more exculpatory). Though the expert

testified to the petitioner's hypothetical lack of knowledge, the

petitioner would have testified as to what he actually knew.                So

viewed, the petitioner's testimony could have been a game-changer.

Cf. Owens, 483 F.3d at 59 (explaining that "[a] defendant's

testimony     as    to   non-involvement     should   not     be   disregarded

lightly").




                                    - 12 -
          The bottom line is that a third party's testimony as to

what a defendant may have known cannot fairly be equated with the

defendant's own first-hand account of what he actually knew. Here,

moreover, the petitioner's testimony would have been significant

even beyond his direct denial of culpable knowledge.              He would

have explained away his status as "first officer" of the ship, and

made pellucid that he was a stranger to the captain and the crew.

These facts would have bolstered the petitioner's claim that he

was unaware of the presence of any contraband on the ship.

          Given   this    tableau,   prejudice    is     obvious.        The

petitioner's   conviction   depended,    in   material    part,     on   the

government's ability to persuade the jury that he knew the ship

was ferrying drugs.      See Angulo-Hernández, 565 F.3d at 8.            The

petitioner's testimony would have hit this issue head-on and could

very well have turned the tide.

          Nor does the record offer any basis for believing that

the petitioner, properly informed of his rights, would have made

a tactical decision not to take the stand.       Nothing in the record

militated against the petitioner's testifying in his own defense.

He had no criminal history, and Inserni testified that when it was

related to him by the petitioner, he found the petitioner's story

to be credible.     What is more, the petitioner's account was

consistent with that of the defense expert and it would not have




                                - 13 -
been       necessary    to   alter   the   joint     defense   strategy   had   the

petitioner elected to testify.

               Last — but far from least — the government's case was

thin.5      The government's proof was almost entirely circumstantial,

and three of the petitioner's codefendants — all ordinary seamen

— were acquitted.            We think that this mixed verdict raises a

substantial question as to whether the petitioner's conviction

resulted from the government's portrayal of him as the "first

officer."       The petitioner's explanation of how this status came

about may well have had decretory significance.

               We conclude, without serious question, that there is a

reasonable probability that the petitioner's testimony could have

tipped the scales in his favor.             See Owens, 483 F.3d at 59 (noting

that "[a] defendant's testimony could be crucial in any trial").

Had the petitioner been appropriately informed of his right to

testify and had he in fact testified and been found credible by

the jury, exoneration was a likely prospect.

III.       CONCLUSION

               We need go no further.             Because the record shows with

conspicuous        clarity      both       that     the   petitioner      received


       5
      Even without the petitioner's testimony, this court divided
two-to-one on whether the evidence against the petitioner was
sufficient to convict. See Angulo-Hernández, 565 F.3d at 14-18
(Torruella, J., concurring in part and dissenting in part).
Furthermore, notes sent to the court during jury deliberations
indicated strong divisions among the jurors.


                                       - 14 -
constitutionally ineffective assistance of counsel at his criminal

trial and that he was prejudiced as a result, the district court

ought to have granted his section 2255 petition.    Its failure to

do so was reversible error.   Consequently, we reverse the judgment

below and remand with instructions to vacate the petitioner's

conviction and sentence.



Reversed and remanded.




                               - 15 -